Dear Ms. Bryant:
As you already know, an individual is prohibited by law from holding simultaneously the elective office of justice of the peace and the elective office of police juror, as R.S. 42:63(D) provides in pertinent part:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.
However, we refer you to the conclusions of the author in recently released Attorney General Opinion 99-76, and suggest you follow those guidelines.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams